Detailed Action   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment of 5/24/2022 is acknowledged.  Claim 1 has been amended. New claims 20-21 have been added.
Status of Claims
3.     Claims 1-21 are pending in this application. Claim 1 has been amended. New claims 20-21 have been added. Claims 8-19 have been withdrawn from further consideration as being drawn to independent inventions. Claims 1-7 are under consideration. 
Rejections Maintained
Claim Rejections - 35 USC § 112

4.       Rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained. 
The rejection was as stated below:
       The term “improved immunogenicity” in claim 1 is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recited improved as compared to what?  Therefore, clarification is required to overcome the rejection.
      Applicant has not responded to this rejection.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
5.      Rejection of claims 1-7 under 35 U.S.C. 103 as being un-patentable over 
WO 2011130878 (Liu, Jun) in view of Broset et al. (mBio. Vol. 6, issue five, September/October 2015) is withdrawn.
Applicant’s arguments, filed 5/24/ 2022with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leung et al. BMC Genomic 2008, No 413, pp 1-12.


New Rejections
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.      Claims 1-7 and new claims 20-21 are rejected under 35 U.S.C. 103 as being un-patentable over WO 2011130878 (Liu, Jun) in view of Broset et al. (mBio. Vol. 6, issue five, September/October 2015) and further in view of. Leung et al. BMC Genomic 2008, No 413, pp 1-12 and further Database Unitprot Accession. number A0A0R3M2A3 Sept 2015 (art of record search report).
     The amended claims are drawn to:
       A live recombinant Mycobacterium bovis-BCG strain comprising nucleic acids capable of overexpression, and overexpressing both PhoP and PhoR proteins, the recombinant Mycobacterium bovis-BCG strain having improved immunogenicity compared to [[parental]] wild type nonrecombinant Mycobacterium bovis-BCG strain, [[lbut]] virulence comparable with wild type nonrecombinant Mycobacterium bovis-BCG strain and a decreased virulence compared to recombinant Mycobacterium bovis- BCG strain overexpressing only PhoP.
     WO 2011130878 (Liu) discloses tuberculosis vaccines comprising a recombinant mycobacterium strain that overexpresses PhoP, a transcriptional regulator inducing the expression of the PhoP regulon. WO 2011130878   also encompasses recombinant BCG strains which overexpress one or more genes of the PhoP regulon. The genetically engineered BCG strain is more immunogenic and will provide better protection against tuberculosis. When the recombinant mycobacterium is administered to a mammalian host, immune response is elicited to the proteins encoded by the induced phoP regulon genes, which will provide protection of the mammalian host against tuberculosis. The PhoP may be from mycobacterium tuberculosis or Mycobacterium bovis or a homolog thereof. The live recombinant Mycobacterium bovis-BCG strain is selected from existing BCG strains. A pharmaceutical composition or a vaccine or immunogenic composition comprising the strain is also disclosed in WO 2011130878. The strain can be used for the treatment or prophylaxis of a mammal against challenge by Mycobacterium tuberculosis or Mycobacterium bovis or against cancer, such as bladder cancer (see page 3, the last paragraph to page 9, paragraph 1).   The difference between claim 1 and the art is that the strain comprises the nucleic acids encoding phoR proteins. However, WO 2011130878 discloses that PhoP is the response regulator of the two-component regulatory system PhoP-PhoR and is important for the virulence of M.tb. The experimental evidence confirms that the overexpression of PhoP leads to enhanced BCG tuberculin reactivity and stronger immunogenicity (see page 4, paragraph 2 to page 5, paragraph 1). It is also known in the art that PhoR transmits signals to PhoP and such two-component signal transduction system can induce Mycobacterium tuberculosis to make responses to the environmental changes. In summary Liu WO 2011130878 teaches improved immunogenicity ( see specification pages 4-6). Liu WO 2011130878 teaches overexpression of PhoP. Liu teach of one or more genes of PhoP regulan and also teaches that overexpression of PhoP lead to stronger immunogenicity (pages 4-6). 
    As to claims 2-7 WO 2011130878 teach a live recombinant Mycobacterium bovis Bacillus Galmette-Guerin (BCG) strain comprising a nucleic acid capable of overexpression, where the nucleic acid encodes phosphorylated sate of regulatory protein (PhoP) protein or protein or polypeptide selected from component; or comprises all or part of at least one nucleic acid molecule selected from component or sequence having at least 60% sequence identity to the nucleic acid molecule (see abstract), 
WO 2011130878 teach pharmaceutical composition, vaccine or immunogenic composition for treatment or prophylaxis of a mammal against challenge by mycobacteria (selected from Mycobacterium tuberculosis or Mycobacterium bovis); for treatment or prophylaxis of a mammal (preferably cow or human) against challenge by Mycobacterium tuberculosis or Mycobacterium bovis (see claims). WO 2011130878 teach that the PhoP protein is Mycobacterium tuberculosis or Mycobacterium bovis
 (see detailed description). WO 2011130878 teach that the recombinant strain (rBCG30) exhibits superior protective efficacy over BCG-Tice and is currently being evaluated as a vaccine candidate in human clinical trials; showed significantly stronger immune response and better protection against disease (see advantage).  WO 2011130878 teach SEQ ID NO:1 and SEQ NO:2 as amino acid and nucleotide sequences of PhoP.  WO 2011130878 teach PhoP protein with the substitution, addition, or deletion of at least one amino acid in the amino acid sequence shown in the (SEQ ID NO: 1) and a sequence that hybridize to the nucleotide sequence (SEQ ID NO: 2) under a stringent hybridization condition and a sequence having at least 60% sequence identity to the nucleotide sequence shown in the (SEQ ID NO: 2). WO 2011130878 teach that the nucleic acid molecule has undergone modification (see specification under biotechnology). WO 2011130878 teach   all the strains of BCG listed in claim 6 such as ATCC 35740, 35736, 35737, 35732, 35731, 35742 etc. (see specification). WO 2011130878 teach does not teach PhoR or SEQ ID NO:3 and SEQ ID NO; 4.
     Broset et al. teach that our cumulative knowledge of mycobacterial genomes indicates that mutations in the PhoP-PhoR two-component virulence system were acquired not only during the natural evolution of mycobacterial species but also during
in vitro subculture, which has given rise to the attenuated (i.e. reduced virulence) reference strain H37Ra or to different daughter strains of Mycobacterium bovis BCG. PhoPR is a well-known regulator of pathogenic phenotypes (see abstract). 
Broset et al. teach substitution in PhoR (see fig 1). Broset et al. teach PhoR of Mycobacterium tuberculosis and its structure SEQ ID NO;3 and NO: 4 will be inherent in those teachings (see pages 5-6 and fig 4). Broset et al. teach in addition, a 10-bp
deletion in codon 91 of PhoR was found in some group III BCG strains (Glaxo, Merieux, and Danish). Notably, group III sub-strains are the most attenuated among all BCG daughter strains (see page 7). 
      Leung et al additionally. teach that PhoR protein is a cytoplasmic histidine kinase that transmits signals from the environment by autophosphorylation. Further, Reference 2 discloses that phosphate group is transferred to PhoP, and PhoP functions as a response regulator regulating the expression of various genes (p.5, left column, the second paragraph). The sequence of PhoR protein is disclosed in Unitprot Accession. number A0A0R3M2A3 (sequence column).
        It would prima facie obvious to one skilled in the art to combine the teachings of above references to obtain the instant invention because WO 2011130878 discloses a Mycobacterium bovis-BCG strain that overexpresses a nucleic acid encoding PhoP protein having the amino acid sequence shown in SEQ ID NO: 1 described in claims of the present application, and a vaccine or immunogenic composition and the like comprising the strain. Reference WO 2011130878   discloses that "PhoP" or "PhoP protein" is defined as a response regulator of the two-component regulatory system PhoP-PhoR (Claims; Examples; p.13, last paragraph). However, WO 2011130878 does not specifically disclose a Mycobacterium bovis-BCG strain that also overexpresses PhoR. However, it is well known that the two-component regulatory system is a regulatory system which is composed of two components, a sensor kinase localized in the cytoplasmic membrane of bacteria and a response regulator localized in the cytoplasm. Leung et al.  discloses that PhoR protein is a cytoplasmic histidine kinase that transmits signals from the environment by autophosphorylation. Further, Leung et al.   discloses that phosphate group is transferred to PhoP, and PhoP functions as a response regulator regulating the expression of various genes (p.5, left column, the second paragraph). The sequence of PhoR protein is disclosed in Unitprot sequence. Therefore, based on the invention disclosed in References, a skilled person in the art would readily overexpress PhoR with the intention of further improving function of PhoP in the invention of the Mycobacterium bovis-BCG strain that overexpresses the nucleic acid encoding the PhoP protein disclosed in WO 2011130878.
       It would also be prima facie obvious to one skilled in the art to combine the teachings of above references to obtain the instant invention. One skilled in the art has the motivation to overexpress PhoR proteins in the strain to get better protective efficacy against M. tb because WO 2011130878 discloses that PhoP is the response regulator of the two-component regulatory system PhoP-PhoR and is important for the virulence of M.tb. The experimental evidence confirms that the overexpression of PhoP leads to enhanced BCG tuberculin reactivity and stronger immunogenicity (see page 4, paragraph 2 to page 5, paragraph 1). It is also known in the art that PhoR transmits signals to PhoP and such two-component signal transduction system can induce Mycobacterium tuberculosis to make responses to the environmental changes. 
      Additionally, Broset et al. teach that our cumulative knowledge of mycobacterial genomes indicates that mutations in the PhoP-PhoR two-component virulence system were acquired not only during the natural evolution of mycobacterial species but also during in vitro subculture, which has given rise to the attenuated (i.e. reduced virulence) reference strain H37Ra or to different daughter strains of Mycobacterium bovis BCG.
      As to limitations of claims 20-21, 10  fold increase of overexpression this would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
      Additionally, KSR International Co. v, Teleflex inc., 127 S. Gt, 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex inc. 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known in the art  how to use additional proteins  in a vaccine thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Applicant’s Arguments
8.     Applicant's arguments filed 5/24/20222 have been fully considered but they are not persuasive. Applicants argue:
    Liu discloses recombinant BCG strains which overexpress one or more genes of the PhoP regulon. Liu further discloses that the obtained genetically engineered BCG strain is more immunogenic and will provide better protection against tuberculosis. See Liu at summary of the invention section (page 3). Liu fails to teach or suggest, however, a BCG strain comprising nucleic acids capable of overexpression and overexpressing PhoR as recited in claim 1.
     Broset fails to remedy the foregoing deficiency. Broset merely teaches that mutations in the PhoP-PhoR two-component virulence system, resulting in deactivation of PhoR, will result in decreased virulence of BCG strain. See Broset at abstract.
        It is respectfully submitted that mutation/deletion/deactivation of PhoR is completely opposite to overexpressing PhoR. Thus, Broset teaches away from the claimed invention in that it teaches that the virulence of BCG strain can be decreased by mutation/deletion/deactivation of PhoP.
        Furthermore, a person having ordinary skill in the art reading Liu and Broset would have at most be motivated to modify Liu to delete/mutate/inactivate PhoR in BCG strains to achieve decreased virulence, not overexpressing PhoR, as claimed.
         In view of the foregoing, it is respectfully submitted that (i) all claim limitations are not shown (i.e., there is no teaching of overexpressing PhoR in either Liu or Broset); (ii) that Liu and Broset teach away from one another in that PhoP is overexpressed in Liu and is silenced/mutated/deactivated in Broset; (iii) that Broset teaches away from the claimed limitation of overexpressing PhoR; (4) that the results the applicant demonstrated were not predictable in view of the cited art, especially Broset; and (5) that the invention entails an unexpected result.
       Specifically, as shown in the Examples, the Applicant infected SCID mice with the recombinant BCG-Japan strains and monitored bacterial growth in target organs. Interestingly, there was no significant difference between the growth of rBCG-Japan/PhoPR and the parental wild-type BCG in the lungs or spleen during the course of the experiment (Fig. 7a, b). However, overexpressing PhoP alone increased replication of BCG-Japan in SCID mice compared to both the parental wild-type strain and rBCG-Japan/PhoPR (Application at Page 9). In a long-term SCID mice survival experiment, the median survival time of SCID mice infected with rBCGJapan/PhoP and rBCG-Japan/PhoPR were 14 and 19 weeks, respectively (Fig. 7c). All SCID mice infected with the parental wild-type strain and control mice given PBS survived until week 20 when the experiment was terminated. Therefore, surprisingly, the BCG strain overexpressing PhoP has higher virulence than the BCG strain overexpressing both PhoP and PhoR, and the BCG strain overexpressing both PhoP and PhoR has virulence comparable with the parental wild-type BCG. These results are not predictable in view of the applied art, especially the teachings of Broset that deactivating PhoR will result in decreased virulence of BCG strain.
           In view of the foregoing, it is also respectfully submitted that the claimed subject matter provides an unexpected effect. As explained above, such an effect would not be achieved, let alone expected, based on the teachings in the cited prior art.
For at least the foregoing reasons, the claim rejections should be removed.

Office Response
9.     Applicant's arguments filed 5/24/2022  have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
       In summary Liu WO 2011130878 teaches improved immunogenicity ( see specification pages 4-6). Liu WO 2011130878 teaches overexpression of PhoP . Liu teach of one or more genes of PhoP regulan  and also teaches that overexpression of PhoP lead to stronger immunogenicity ( pages 4-6 ). 
        It is the examiner’s position that there is no requirements to prove Liu’s hypothesis. Liu is relevant for all its teachings and Liu has described overexpression. Please see MPEP 2123 regarding relevant art.
The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when Liu WO 2011130878 teaches improved immunogenicity and overexpression of PhoP . Liu teach of one or more genes of PhoP regulan  and also teaches that overexpression of PhoP lead to stronger immunogenicity.
Applicants’ have mere arguments without scientific evidence.
716.01(c)    Probative Value of Objective Evidence [R-10.2019]
I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments.
     The claim recite capability of over expression. However, WO 2011/130878 specifically recites a live recombinant Mycobacterium bovis-BCG strain comprising a nucleic acid capable of overexpression, the nucleic acid encoding PhoP protein. Broset  et al. teach mutations in the PhoP-PhoR two-component virulence system. One skilled in the art has the motivation to overexpress PhoR proteins in the strain to get better protective efficacy against Mtb  because WO 2011130878 discloses that PhoP is the response regulator of the two-component regulatory system PhoP-PhoR and is important for the virulence of Mtb.
     In response to applicants' argument that those skilled in the art could not have expected, prior to the present invention, to reach to claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). WO 2011/130878 claims clearly recite the limitations that are very similar to claimed invention. See WO 2011/130878 claims below:
Claim 1. A live recombinant Mycobacterium bovis-BCG strain comprising a nucleic acid capable of overexpression, the nucleic acid encoding PhoP protein.
Claim 2.    A live recombinant Mycobacterium bovis-BCG strain of claim 1, wherein the PhoP protein is from Mycobacterium tuberculosis or Mycobacterium bovis.
Claim 3.    A live recombinant Mycobacterium bovis-BCG strain of claim 1, wherein the nucleic acid encodes
(i)    the amino acid sequence shown in SEQ ID NO: 1; or
(ii)    a PhoP protein with the substitution, addition, or deletion of one or more amino acids in the amino acid sequence shown in SEQ ID NO:1.
Claim 4.    A live recombinant Mycobacterium bovis-BCG strain of claim 1, wherein the nucleic acid comprises
(i)    the nucleotide sequence shown in SEQ ID NO:2;
(ii)    a sequence that hybridize to the nucleotide sequence of (i) under a stringent hybridization condition;
(iii)    a sequence having at least 60% sequence identity to the nucleotide sequence shown in SEQ ID NO:2
 Claim 9.    The live recombinant Mycobacterium bovis-BCG strain of any one of claims 1 to 7 wherein the Mycobacterium bovis-BCG strain is selected from existing BCG strains, including but not limited to: Mycobacterium fov/j-BCG-Russia (ATCC number: 3S740), Mycobacterium t> vA-BCG-Moreau (ATCC number: 35736), Mycobacterium fovfc-BCG-Japan (ATCC number: 35737), Mycobacterium ftovw-BCG-Sweden (ATCC number: 35732), Mycobacterium fov/j-BCG-Birkhaug (ATCC number: 35731), Mycobacterium AovA-BCG-Prague (ATCC number: 35742), Mycobacterium Z>ovA-BCG-Glaxo (ATCC number: 35741), Mycobacterium tovu-BCG-Denmark (ATCC number: 35733), Mycobacterium fo>vi$-BCG-Tice (ATCC numbers: 35743, 27289), Mycobacterium 6ovfc-BCG-Frappier (ATCC: 35746, SM-R; ATCC: 35747, INH-R), Mycobacterium Aovw-BCG-Connaught (ATCC: 35745), Mycobacterium ftovis-BCG-Phipps (ATCC number: 35744), Mycobacterium tovw-BCG-Pasteur (ATCC number: 35734), BCG-Mexican (ATCC number: 35738) and Mycobacterium Aovis-BCG-China (Shanghai Institute of Biological Product).
Claim 10.    A pharmaceutical composition comprising the live recombinant Mycobacterium bovis-BCG strain of any one of claims 1 to 9.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., that Broset teach deletion or mutations of PhoR decrease the virulence of BCG strain.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it      would prima facie obvious to one skilled in the art to combine the teachings of above references to obtain the instant invention. One skilled in the art has the motivation to overexpress PhoR proteins in the strain to get better protective efficacy against M.tb  because WO 2011130878 discloses that PhoP is the response regulator of the two-component regulatory system PhoP-PhoR and is important for the virulence of M.tb. The experimental evidence confirms that the overexpression of PhoP leads to enhanced BCG tuberculin reactivity and stronger immunogenicity (see page 4, paragraph 2 to page 5, paragraph 1).   
Additionally, KSR International Co. v, Teleflex inc., 127 S. Gt, 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex inc. 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known in the art  how to use additional proteins  in a vaccine thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
    In conclusion, it  would prima facie obvious to one skilled in the art to combine the teachings of above references to obtain the instant invention  because WO 2011130878  discloses a Mycobacterium bovis-BCG strain that overexpresses a nucleic acid encoding PhoP protein having the amino acid sequence shown in SEQ ID NO: 1 described in claims of the present application, and a vaccine or immunogenic composition and the like comprising the strain. Reference WO 2011130878   discloses that "PhoP" or "PhoP protein" is defined as a response regulator of the two-component regulatory system PhoP-PhoR (Claims; Examples; p.13, last paragraph). However, WO 2011130878 does not specifically disclose a Mycobacterium bovis-BCG strain that also overexpresses PhoR. However, it is well known that the two-component regulatory system is a regulatory system which is composed of two components, a sensor kinase localized in the cytoplasmic membrane of bacteria and a response regulator localized in the cytoplasm. Leung et al.  discloses that PhoR protein is a cytoplasmic histidine kinase that transmits signals from the environment by autophosphorylation. Further, Leung et al.   discloses that phosphate group is transferred to PhoP, and PhoP functions as a response regulator regulating the expression of various genes (p.5, left column, the second paragraph). The sequence of PhoR protein is disclosed in Unitprot sequence. . Therefore, based on the invention disclosed in References, a skilled person in the art would readily overexpress PhoR with the intention of further improving function of PhoP in the invention of the Mycobacterium bovis-BCG strain that overexpresses the nucleic acid encoding the PhoP protein disclosed in WO 2011130878 .
Therefore, Applicants arguments have not been found persuasive.
 
Conclusion
10.   No claims are allowed. 
11.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        August 25, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645